Citation Nr: 1145827	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-33 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to February 1960.  He had additional service with the Army and Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim at issue. 

The Veteran was scheduled for a Travel Board hearing in February 2011, but he failed to show up.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hearing loss.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran alleges that his bilateral hearing loss is due to in-service noise exposure.  The appellant's DD-214 for his active duty service shows that he was attached to an artillery unit and his specialty was a Missile Fire Control Mechanic - Nike Hawk.  It further shows that the Veteran attended the Antiaircraft Artillery and Guided Missile School.  Accordingly, due to the nature of his military occupation, for purposes of this remand, noise exposure is conceded.

The Veteran has been diagnosed with a bilateral hearing loss.  He was afforded a VA examination in November 2007.  At the time, the examiner stated that the configuration of the Veteran's hearing loss was consistent with noise exposure.  The examiner, however, stated that she could not offer an opinion as to nexus to service even if the hearing loss is suggestive of acoustic trauma without resorting to speculation as the Veteran stated his hearing loss started in 1990.  

Notably, a review of the service treatment records reveals that a July 1967 annual physical, during the Veteran's service in the Navy Reserve, reveals that the audiogram showed abnormal hearing at 500 Hertz of 25 decibels after being converted from ASA to ISO units.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)

It does not appear that the November 2007 examiner considered the abnormal audiogram findings in July 1967, seven years after separation from active service.  It is entirely possible that the examiner could have rendered an opinion as to etiology and nexus to service upon consideration of these findings given their closer proximity to the appellant's separation from active service.  Therefore, the Board finds that a new medical opinion is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the November 2007 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for another medical opinion addressing the nature and etiology of any diagnosed bilateral hearing loss.  The examiner is to review all pertinent records associated with the claim file, including the Veteran's service treatment records from his active and reserve service, and statements.  For any military examination conducted prior to October 31, 1967, the examiner must convert the audiometric readings in the service treatment records from ASA to ISO-ANSI units before making any conclusions. 

Thereafter, the examiner must opine whether it is at least as likely as not, that is, is there a 50/50 probability, that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner must consider the abnormal audiological findings in the July 1967 annual examination report.  A clear rationale for all opinions should be provided.  

2.  After the above development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


